The judgment of the court was pronounced by
Rost, J.
The plaintiff instituted suit against the defendants on two notes made in solido, secured by mortgage. There was a judgment.against the husband, and'the.property mortgaged was ordered to be sold ; but,the wife was discharged from all personal obligation under the note sued on. .From this judgment sheiiasappealed.
It lias been argued .at.bar in behalf of the appellant, that ,the sale of the land mortgrged, made to her by her brothers and sisters, was a dalion enpaiement.ior her share in the succession of her mother; but she has failed to show what that share was. She has been released from the personal obligation she had contracted, on proof of the allegations of her.answer that, at the time it bears date, a community existed between her and her husband, and that he had the exclusive administration of her paraphernal property. It has often been determined that, .under that state of facts purchases made during marriage fall *807into the community. Dominguez v. Lee, 17 La. 300. Terrell v. Cutter, 1 Rob. 367. Rousse et al. v. Wheeler and wife, 4 Rob. 114.
Neither the loose evidence offered to prove a partition of the succession of the mother of the defendant, nor her resumption of the administration of her paraphernal property after the institution- of this suit, can affect the rights of the plaintiff. Judgment affirmed.